Citation Nr: 1221235	
Decision Date: 06/18/12    Archive Date: 06/29/12

DOCKET NO.  09-16 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) had active military service from October 1965 to October 1968. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  By that rating action, the RO, in pertinent part, denied service connection for bilateral hearing loss (originally claimed as left ear hearing loss).  The Veteran appealed the RO's September 2008 rating action to the Board. 

In September 2011, the Veteran testified before the undersigned Veterans Law Judge at the Pittsburgh, Pennsylvania RO.  A copy of the hearing transcript is of record.

In November 2011, the Board remanded this case for further development.


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma during his period of active military service.  

2.  The objective medical evidence supports a finding that the Veteran's current bilateral sensorineural hearing loss is related to his in-service acoustic trauma. 


CONCLUSION OF LAW

The criteria for service connection for bilateral sensorineural hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim. VA will inform the Veteran of the type of information and evidence that VA will seek to provide, and of the type of information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159(b) In view of the Board's favorable decision to grant service connection for bilateral sensorineural hearing loss in the analysis below, any further discussion as to any lapses in duties to assist and notify would not service any useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a). 

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b). 

In addition, certain chronic diseases, including "[o]ther organic diseases of the nervous system," such as sensorineural hearing loss, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309; see also 67 Fed. Reg. 67792-67793 (Nov. 7, 2002).  In this case, the presumption does not apply because there is no medical evidence that the Veteran had sensorineural hearing loss in either ear to a compensable degree within one year of service discharge in October 1968.  See 38 C.F.R. §§ 3.307, 3.309. 

To prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies at 500, 1,000, 2,000, 3,000 and 4,000 Hertz are 26 decibels or greater or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

38 C.F.R § 3.385 does not preclude service connection for a current hearing loss disability where hearing was within normal limits on audiometric testing at separation from service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). Rather, when audiometric test results at a veteran's separation from service do not meet the requirements of 38 C.F.R. § 3.385, a veteran may nevertheless establish service connection for current hearing disability by submitting medical evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993). 

Where the requirements for hearing loss disability pursuant to 38 C.F.R. § 3.385 are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. 
§ 3.385.  Hensley, 5 Vet. App at 155.  If the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflect an upward shift in tested thresholds while in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post service audiometric testing produces findings which meet the requirements of 38 C.F.R. § 3.385; then the rating authorities must consider whether there is a medically sound basis to attribute the post service findings to the injury in service, or whether these findings are more properly attributable to intervening causes.  Id., at 159.

The Veteran has a current diagnosis for sensorineural hearing loss in both ears and the severity of his hearing in each ear meets the criteria for a disability as defined by 38 C.F.R. § 3.385.  (See December 2011 VA audiological examination report.)

Further, the Board finds that the Veteran suffered noise exposure during his service.  See VBA Fast Letter 10-35 (September 2, 2010) (VA will concede exposure to hazardous noise where a veteran's duty position is shown to have a "Highly Probable" or "Moderate" probability of such exposure).  Here, the Veteran's DD 214 and service personnel records reflect that his military occupational specialist (MOS) was a parachute rigger, a position that would have exposed him to loud noise and equipment.  Given the Veteran's MOS, the Board finds that the Veteran was exposed to acoustic trauma during military service.  38 U.S.C.A. § 1154(a). 

The Veteran contends that he has bilateral hearing loss as a result of having been exposed to in-service acoustic trauma while working as an airborne rigger and performing training as an instructor.  (Transcript (T.) at pages (pgs.) 2-5)).  He also maintains that his hearing loss is the result of in-service ear infections that led to scarring on his right ear drum.  The Veteran acknowledges that he had some limited post-service occupational and recreational noise exposure, but argues that he wore hearing protection. (T. at pgs. 8, 9).  As the Veteran's Report of Separation from the Armed Forces (DD 214) reflects that his military occupational specialty was a Parachute Rigger, as noted above, the Board finds his reports of noise exposure credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a) (West 2002); Hensley v. Brown, 5 Vet. App. 155 (1993).  

The Veteran's service treatment records are devoid of any indication of hearing loss for VA compensation purposes in accordance with 38 C.F.R. § 3.385 (2011).  These records are, however, positive for the Veteran having received treatment for ear infections, as he has alleged.  In mid-June 1967, the Veteran received treatment for cerumen impaction and moderately severe externa otitis.  When the Veteran returned to the clinic a few days later, it was reported that his right ear was plugged with wax.  His right ear was irrigated and he was issued a topical medication. In July 1967, a diagnosis of otitis externa of the right ear was entered.  An August 1967 service treatment record reflects that the Veteran's "ear" had not improved.  There was a large amount of purulent exudate in the right [ear] canal. The Veteran was prescribed medication and was instructed to return to the clinic in four (4) days. 

An August 1968 service discharge examination report reflects that the Veteran's ears were evaluated as "normal."  When comparing an audiogram performed at service discharge to one performed at service entrance (and reporting all test results in International Standards Organization-American National Standards Institute units), the Veteran's hearing was noted to have decreased at the frequencies of 1000, 2000 (left ear only), and 4,000 Hertz.  It improved at the frequency of 500 Hertz, bilaterally.  An August 1968 Report of Medical History report reflects that the Veteran reported having had ear, nose and throat trouble.  The examining physician noted that the Veteran had received treatment for an ear infection in 1963.  On an October 1968 Statement of Medical Condition, the Veteran indicated that he had undergone a separation medical examination and that there had not been any change in his medical condition. 

Thus, the evidence shows that upon enlistment into military service, the Veteran's ears were evaluated as "normal"; however, at separation there was some decrease in hearing on testing.  The only remaining consideration is whether there is a medically sound basis to attribute the post-service findings of bilateral hearing loss to the Veteran's in-service acoustic trauma.  Hensley, 5 Vet. App at 159.  

After service, private records show that in August 1986 the Veteran underwent an audiogram that was reported to show decreased hearing acuity at the higher frequencies in both ears.  The actual audiogram is not of record. 

In an April 2009 letter, a private examiner stated that he saw the Veteran that month who presented with hearing loss which the Veteran stated occurred in Vietnam.  It was reported that his examination showed mild scarring to both tympanic membranes and that audiological studies showed a 20 decibel hearing loss through 1000 Hertz, a 20-90 decibel hearing loss sloping to 4000 Hertz and 90 decibel loss at 8000 Hertz.  His discrimination was 80 percent and speech reception was 24 decibels for each ear.  

VA outpatient treatment records show that an April 2007 hearing aid evaluation.  The Veteran was examined by VA in December 2011.  The claims file was reviewed.  The Veteran reported having noise exposure in the military related to noise from guns, explosions and artillery.  He also described having bilateral ear infections in service.  It was noted that he used hearing aids.  It was noted that after service, the Veteran was employed at a wire-turning mill as a fireman in training to become an engineer with the railroad, and as a corrections officer.  On audiological evaluation pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
65
80
95
LEFT
30
35
65
75
90

Speech audiometry revealed speech recognition ability of 70 percent in the right ear and of 72 percent in the left ear.  Sensorineural hearing loss was diagnosed.  The examiner stated that the claims file showed normal hearing at enlistment in October 1965.  It was noted that there are records of cerum impaction in the right ear with treatment and a diagnosis of moderately severe external otitis in January 1967.  The examiner stated that in August 1967 there was follow up treatment.  It was noted that in July "1969" there was a second bout of otitis externa in the right ear and that a discharge evaluation dated in August 1968 showed a report of ear, nose, and throat trouble on the statement of medical condition.  It was pointed out that the hearing evaluation records a mild hearing loss at the 4000 Hz. frequency range bilaterally. The examiner stated that the testing represents significant threshold shift at the 1000 Hz. and 4000 Hz. frequencies bilaterally.  The examiner stated that it was his opinion based upon the service treatment records and current configuration of hearing loss, the condition of hearing loss is at least as likely as not etiologically related to the Veteran's period of service.  

Here, there is only one opinion regarding the etiology of the Veteran's bilateral hearing loss.  It is noted that the December 2011 VA examiner reported that he had reviewed the Veteran's claims file and medical history in conjunction with the examination.  The examiner offered an opinion with rationale and the finding stands uncontradicted in the file.  The Board finds that the evidence presented by the December 2011 VA examiner to be most probative regarding this claim.  In this case, the Board finds that the competent evidence attributes the Veteran's bilateral hearing loss to service.  Specifically, this medical professional has established a nexus between the Veteran's diagnosed hearing loss and active duty service, and this finding was based on examination of the Veteran and a review of the claims file.  It stands uncontradicted in the record and is highly probative. As such the most persuasive medical evidence in the file supports a finding that the current bilateral sensorineural hearing loss is related to service. 


ORDER

Service connection for bilateral sensorineural hearing loss is granted.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


